DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-5 and 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/2022.
Applicant’s election without traverse of Species 2 in the reply filed on 10/7/22 is acknowledged.  See the attached interview summary for clarification regarding Applicant’s election.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohtar et al. (US 9719518) in view of Kanzaka et al. (WO 2017/141312), hereinafter: “Mohtar” and “Kanzaka” respectively.  The English equivalent of Kanzaka (US 2020/0166051) to be referenced hereinafter.
In Reference to Claim 1
Mohtar teaches:
A centrifugal compressor(12), comprising:
an impeller(14);
a compressor cover(16,17) including at least an inlet pipe portion(17) including an intake air flow path formed for sending gas to the impeller(col 4, ln. 15-20);
a movable member(110) disposed inside the compressor cover(Fig 1-4) so as to be movable along a direction of an axis(axis of rotation of 14) of the impeller(Col 6, ln. 6-25); and
a movement mechanism(100) configured to move the movable member(via sliding or helicoidal movement; Col 6, ln. 6-25) along a direction of the axis(axis of rotation of 14) of the impeller, the movement mechanism moving the movable member along the direction of the axis to bring the movable member and an inner wall surface(17s, 17t) of the compressor cover into contact with each other(Col 6, ln. 6-45), wherein 
at least one of the compressor cover or the movable member includes a contact portion(engagement portion where 100 and/or 110 engages 17s and/or 17t; Col 6, ln. 6-45), the contact portion being a portion at which the compressor cover and the movable member come into contact with each other(engagement portion where 100 and/or 110 engages 17s and/or 17t; Col 6, ln. 6-45).
Mohtar fails to teach:
	at least one of the compressor cover or the movable member being configured of an abradable sealing material or a high-elasticity plastic material
Kanzaka teaches:
	A similar centrifugal compressor(Fig 1) having a movable member(106) that seals again a compressor cover(100) wherein the compressor cover is configured of a high-elasticity plastic material(16; P[0053]) or an abradable material(116; P[0063]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohtar to configure at least a portion of the compressor cover of an abradable sealing material or a high-elasticity plastic material to inhibit heat conduction to the compressor wheel inlet flow path(P[0053], P[0063]).
In Reference to Claim 6
Mohtar in view of Kanzaka teaches:
The centrifugal compressor according to claim 1(see rejection of claim 1 above), wherein the movable member includes an annular member(110 is annular as clearly shown in Fig 1-4) disposed in the intake air flow path so as to be movable downstream in the direction of the axis(Fig 1-4, 110 is movable both upstream and downstream along the axis), the annular member being configured to come into contact with an inner wall surface of the inlet pipe portion upstream of a leading edge of an impeller blade of the impeller(110 engages 17s and/or 17t upstream of the leading edge of the impeller 14 as clearly shown in Fig 1-4; Col 6, ln. 6-45).  
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200109718 A1
FUJIWARA; Takashi et al.
US 20160146099 A1
Mohtar; Hani et al.
US 9777640 B2
Mohtar; Hani et al.
US 4764088 A
Kapich; Davorin D.
US 10584719 B2
Zeng; Tao et al.
US 10851794 B2
Hanna; David et al.
GB 2580759 A
TREBICKI PAWEL KACPER
CN 1038686 A
CARROUSET, PIERRE
DE 102019100785 A1
STYLES DAVID JOSEPH et al.
DE 102020125983 A1
GRIGORIADIS PANAGIOTIS et al.


	The above references are cited for teaching similar centrifugal compressor air inlet adjustment/trim devices for varying the geometry of the air inlet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745